 



Exhibit 10.31
ALLONGE TO
PROMISSORY NOTE
DATED DECEMBER 15, 2003
     This Allonge (the “Allonge” executed the 6th day of February, 2008,
attached to and forming a part of a Promissory Note, dated December 15, 2003
(collectively, the “Note”), made by Ecology Coatings, Inc., a Nevada corporation
(the “Payor”), payable to the order of Deanna Stromback (the “Payee”), in the
original principal amount set forth on Exhibit A, which represents the total
advances that the Payee has made to the Payor under the Note.
     1. The First Paragraph of the Note is hereby amended and restated in its
entirety as follows:
FOR VALUE RECEIVED, the undersigned, Ecology Coatings, Inc., a Nevada
corporation promises to pay to Deanna Stromback (together with his successors
and assigns, referred to as the “Payee”), in the manner and at the place
provided in this Note the principal amount set forth on Exhibit A, which is the
total of the various advances (the “Advances”) that the Payee has made to the
Payor under this Note. The outstanding principal balance of this Note shall be
payable on December 31, 2008 (the “Maturity Date”)
     2. In all other respects, the Note is confirmed, ratified and approved and,
as amended by this Allonge, shall continue in full force and effect.
     IN WITNESS WHEREOF, the Payor and Payee have caused this Allonge to be
executed and as of the 6th day of February, 2008

                  ECOLOGY COATINGS, INC.    
 
           
 
  By:        
 
     
 
        F. Thomas Krotine    
 
  Its:           President    
 
                Accepted and agreed to:    
 
                DEANNA STROMBACK    
 
           
 
  By:        
 
     
 
        Deanna Stromback    

1



--------------------------------------------------------------------------------



 



Exhibit A
Schedule of Advances
(Updated through September 30, 2006)
Date Amount of Advance

          Date   Amount of Advance
December 15, 2003
  $ 10,000    
December 31, 2003
    20,000    
March 1, 2004
    11,000    
March 23, 2004
    15,000    
April 19, 2004
    20,000    
May 26, 2004
    15,000    
June 29, 2004
    15,000    
July 17, 2004
    5,000    
August 30, 2004
    10,000    
October 22, 2004
    10,000    
November 19, 2004
    15,000    
January 23, 2005
    10,000    
April 19, 2005
    2,030    
October 3, 2005
    7,000    
January 19, 2006
    8,000  

 

*   Effective as of March 1, 2005 Payee converted $27,500 principal amount into
250 shares of Common Stock of Payor and assigned $10,000 of the principal amount
of this Note to Richard
D. Stromback.

2